            Case
Crimiriai Case    1:20-cr-00103-RDA
               Cover Sheet                             Document 14 Filed 05/05/20 Page 1 of 2 PageID# 107
                                                                                                    U.S. District Court
                                                    FILED: REDACTED
                                                                                                                    1»^I>
Place of Offense;                   ^ Under Seal                                                              Judge Assigned:

City:                                Superseding indictment:                                                  Criminal No.                     1:20-CR   - I0?>
County:                              Same Defendant:                                                          New Defendant:


                                     Magistrate Judge Case No.        1:20-MJ-n2                              Arraignment Date:

                                     Search Warrant Case No,                                                  R. 20/R.40 From:

Defendant Information:


Defendant Name: Armando Eliu        Meigar Diaz                Aliasies): "Blue""Clipper"                     □ Juvenile FBI No.

Address:


Employment:


Birth Date: XX/XX/90           5SN: No SSN                  Sex:      Male             Race:                                       Nationality;

Place of Birth: El Salvador        Height:          Weight:                  Hair:                 Eyes:                           Scars/Tattoos:


Q Interpreter Language/Dialect:                                                      Auto Description:

Location/Status:


Arrest Date:                             Q Already in Federal Custody as of:                                                         tn:



□ Already in State Custody               □ On Pretrial Release                 Q Not in Custody

Q Arrest Warrant Requested               Q Fugitive                            Q Summons Requested

Q Arrest Warrant Pending                 Q Detention Sought                    □ Bond

Defense Counsel Information:


Name:                                                               Q Court Appointed                Counsel Conflias:

Address:                                                            Q Retained

Phone:                                                              □ Public Defender                                                Q Federal Public Conflicted Out
U.S. Attorney information;


AUSA(s): Nicholas J. Patterson                                                 Phone: (703) 838-2630                                 Bar No.

Complainant Agency - Address & Phone No. or Person & Title:

 Daniel B. Brunner, Special Agent, FBI

U.S.C. citations:       Code/Section                   Offense Charoed                                     Countis)                        Canital/Felonv/Misd./Pettv


   Setl:            18 U.S.C.§ 1962(d)        Conspiracy/Participate Racket. Enterprise g      1                                           Felony

                                              Conspiracy/Provrde & Conceal Mat. Support tc                                                  Felony
   Set 2:           18U.S.C.§2339A(a)              Terronsls                           Q       2


                                             AUSA Signature:                                                    by KICH0CA5 PAHtRSON
   Date:                                                                                            Oal« 20;0 O&M    7 J] -OA 00             may be continued on reverse
Case 1:20-cr-00103-RDA Document 14 Filed 05/05/20 Page 2 of 2 PageID# 108
